Citation Nr: 0839313	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In August 2002, the RO, inter alia, denied service 
connection for residuals of a head injury, multiple injuries 
(to include cervical, thoracic and lumbar spines) and 
anxiety.  In June 2004, the RO, inter alia, denied service 
connection for headaches and depression. 

In November 2006, the Board denied service connection for a 
cervical spine injury, previously characterized as residuals 
of head trauma, and remanded the issues of service connection 
for thoracic and lumbar spine disabilities, previously 
characterized as multiple injuries, and for headaches and a 
psychiatric condition, both to include as secondary to spine 
disabilities.  

In an April 2008 rating decision, issued in July 2008, the RO 
granted service connection for major depressive disorder, 
claimed as anxiety with nervous condition, and for status 
post lumbar interbody fusion at L4-S1, claimed as multiple 
injuries of the thoracolumbar spine.  As such, these issues 
are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In April 
2006, the veteran testified at a video conference hearing 
before a Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  An October 2008 letter was sent 
to the veteran, informing him that the Veterans Law Judge who 
presided at his hearing was no longer with the Board and that 
he had the option to testify at a hearing in front of the 
Veterans Law Judge who would decide his case.  38 C.F.R. 
§ 20.707, 20.717 (2008).  

The veteran indicated in his response, dated October 24, 
2008, that he wished to appear at another hearing before a 
Veterans Law Judge at the RO.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should contact the veteran and 
schedule the him for the hearing.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




